UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2237


HENRY MYERS; JEROME MYERS; GLORIA MYERS,

                Plaintiffs - Appellants,

          v.

WALTER R. KAUFMANN; JOSEPH A. BROOM; BETTYE DORN, Ctr. Dir.
Activebay,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cv-02081-RMG)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Myers, Jerome Myers, Gloria Myers, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry   Myers,   Jerome   Myers,    and   Gloria    Myers   appeal   the

district court’s order dismissing their civil action for lack of

subject matter jurisdiction.           We have reviewed the record and

find   no   reversible     error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.              Myers v. Kaufmann, No.

0420-2: 2:10-cv-02081-RMG (D.S.C. Oct. 25, 2010).                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       2